Counsel Fin. Holdings LLC v Sullivan Law, L.L.C. (2022 NY Slip Op 04860)





Counsel Fin. Holdings LLC v Sullivan Law, L.L.C.


2022 NY Slip Op 04860


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


500 CA 21-00889

[*1]COUNSEL FINANCIAL HOLDINGS LLC, PLAINTIFF-RESPONDENT,
vSULLIVAN LAW, L.L.C., ROBERT C. SULLIVAN, BIANCA T. SULLIVAN, JOHN R. BONDON, PARROT PROPERTIES, INC., ROBBA PROPERTIES, L.L.C., AND SOUTH SIDE INVESTMENT COMPANY, DEFENDANTS-APPELLANTS. (APPEAL NO. 1.) 


PHILLIPS LYTLE LLP, BUFFALO (SEAN C. MCPHEE OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
WOODS OVIATT GILMAN LLP, BUFFALO (JOHN C. NUTTER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered May 19, 2021. The order granted the motion of plaintiff for summary judgment in lieu of complaint. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy , 140 AD2d 988, 988 [4th Dept 1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts , 63 AD2d 566, 567 [1st Dept 1978]; see also  CPLR 5501 [a] [1]).
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court